DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lei Yu on 03/15/2022.
The application has been amended as follows: 

Claim 7 (Currently amended): The cloud-based large-scale pathological image collaborative annotation method, according to claim 6, wherein the front-end interaction module adopts a front-end user interaction interface based on a web browser setting:
firstly, writing an image preprocessing module utilizing MATLAB; 
a) from a directory "./source", reading a pathological image named "example"; 
b) converting deep zoom images into MATLAB Array format images in a memory by utilizing OpenSlide; 
c) performing superpixel segmentation by utilizing a simple linear iterative clustering (SLIC) algorithm to determine cell boundaries with Graphics Processing Unit (GPU); 
d) storing the segmented sub-region boundaries as a binary file on a disk.
secondly, building a database by a MySQL database, writing a data logging module by [[the]] Python programming language; 
a configuration file on the disk, and connecting to the database on [[the]] a server by a py-MySQL library; 
b) according to the querying, deleting, adding request received, respectively corresponding to SELECT, DELETE, INSERT instructions in the database language, operating on the database on the server, and recording data[[.]]; 
thirdly, writing [[the]] a front-end image preview module by JavaScript, which belongs to part of the front-end interaction module; 
a) sending a get access request through jQuery by the front end on the user's computer, and returning the pathological image photo data to the browser by the back-end processing module on the server, including the size of the complete image, information of the patient and the file; 
b) determining the region needed previewing by the browser on the user's computer according to the obtained information, and previewing the whole image by default if there is no specific setting; sending a post request, including the four-corner coordinates of the region to preview, the sub-region size level the invalid mark points, and the image processing request, to the back-end processing module in the sever through j Query[[.]];
c) reading the results returned by the back-end processing module in the server and displaying the image on [[the] a web page on the user's computer through an open-source image browsing plugin called OpenSeadragon[[.]]; 
; 
e) reading the position of the image displayed in the web page on the user's computer by OpenSeadragon, determining whether there is any blank in the image display area and whether [[the]] a zoom ratio reaches the highest magnification value of the currently acquired image; If the image requires updating, returning to step b, if not required, returning to step d[[.]]; 
fourthly, through JavaScript, writing [[the]] a data annotation request module, which is another part of the front-end interaction module; 
a) reading the action state of the right mouse button by jQuery with user's browser, while triggering the right button to press, reading the cursor position through OpenSeadragon, and storing the cursor coordinates in the coordinate array in user's computer; 
b) reading the action state of the right mouse button by jQuery with user's browser, while triggering the release action of the right button, sending the content stored in the coordinate array, the user information saved in COOKIE and the sub-region size level to the back-end processing module by the post request by jQuery; 
c) transmitting the invalid point received from the back-end processing module if no invalid point, denoting as blank, the information of the region currently being reviewed, and the to the back-end processing module, and sending a request for updating pictures[[.]]; 
a web page login module by the Flask-WTF component, which is part of the back-end processing module; 
a) reading the COOKIE in the user's browser to determine whether the data in the COOKIE is identical to the data of the existing user in the server; if the two are identical, jumping the front-end image preview module in the user's computer to the main page of annotation, otherwise, proceeding to the next step[[.]]; 
b) reading the username and password entered by the user on the web page to determine whether the username and password are consistent with the existing username and password in the database in the server; if yes, proceeding to a next step, otherwise terminating the request[[.]]; 
c) according to the number of annotators currently online, creating a new annotator number and a corresponding ciphertext, and storing them to the database in the server and to the COOKIE in the user's computer[[.]]; 
d) jumping the front-end image preview module in the user's computer to the main page of annotation[[.]];
sixthly, writing an image online processing module by Python, which is another part of the back-end processing module[[.]]; 
a) reading the image viewing request sent by the front-end interaction module, obtaining the size and location of the image area that needs to be returned, and reading the points already annotated in the MySQL database in the area; 
b) extracting the parts of the pathological image in the disk that need to be displayed by OpenSlide, storing it in the memory, and naming it [[the]] an original image[[.]]; 
; 
d) creating a new image in memory, and naming it layer 2, drawing points by OpenCV according to the invalid point coordinates in all invalid marker parameters; 
e) by alpha blending, merge layer 1 and 2 with the original image with a transparency of 0.5, and storing in a JPG format in the disk[[.]]; 
seventhly, writing an annotation data processing module by Python, which is another part of the back-end processing module; 
a) when receiving a post request for data annotation or deletion, sorting all recording data by coordinate in it, and data with coordinates in the same sub-region, only keeping the recording data in that sub-region and deleting others; 
b) if the data annotation request is received, proceeding to a next step c; if a data deletion request is received, jumping to d; 
c) marking [[the]] mark coordinates in the layer 1 of the image online processing module; if marker of the mark coordinates is in a sub-region which is filled with color, that is, the sub-region has already been annotated, transmitting back that coordinate to the front-end interaction module in the user's computer as the invalid point coordinates;
 d) sending a request to the data logging module in the server to store the points that can be marked in the database or to delete the annotated region[[.]]; 
eighthly, writing [[the]] an annotation suggestion module by Python, which is another part of the back-end processing module; 
a feature vector of each sub-region of the whole image by the picture feature extraction algorithm of the direction gradient histogram; 
b) comparing all the regions in the image with the annotated sub-regions, and when the difference between the feature vectors is less than a threshold, the sub-region is suggested to be annotated with the same degree of the sub-regions with the similar feature vectors; 
c) according to the difference of the feature vector, transmitting degrees of the sub-regions sorted by the difference of the feature vectors from the small to the large to the front-end interaction module in the user's computer for displaying to the user for quick selection[[.]]; 
ninthly, writing a data export module by Python, which is another part of the back-end processing module; 
a) extracting [[the]] a boundary image after superpixel segmentation in the disk and exporting to [[the]] a first file 1; 
b) extracting all coordinates of all selected areas from the database and exporting to [[the]] a second file 2; and 
c) packaging the first file 1 and the second file 2, compressing, encrypting, and saving on the server waiting for downloading.

Claim 9 (Currently amended): A cloud-based large-scale pathological image collaborative annotation system comprises: 
an image preprocessing module configured to pre-process a pathological image by superpixel segmentation in [[the]] a cloud, and store a sub-region boundary using binary image format; 
a data recording module configured to simultaneously record multi-user data from multiple users, so as to enable users to collaboratively annotate images; 
a plurality of front-end interaction modules configured to complete capture of a user action, generate a corresponding request, send the request to [[the]] a back-end processing module, and display the pathological image; 
[[a]] the back-end processing module configured to create [[the]] a back-end processing module instance corresponding to [[the]] a front-end interaction module, thereby simultaneously responding to multiple requests from a plurality of front-end interaction modules, completing data annotation, and suggesting to [[the]] a user's possible annotation sub-region, and return data to the corresponding front-end interaction module:
4, the image preprocessing module, the data recording module, the front-end interaction modules, and the back-end processing module are respectively used for performing the image preprocessing step, the data recording step, the back-end processing step, and the front-end interaction step.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 4-allowed.
The following is a statement of reasons for the indication of allowable subject matter: Saltz, Achanta and Yang appear to be the closest prior arts on record. 
Regarding independent claim 4, Saltz discloses a system and method for generation, management, and exploration of features from whole slide tissue images. Saltz discloses supporting selection of whole slide regions of interest, segmentation of nuclei within one or more regions, and visualization of nuclear features. The method 
Regarding claim 5, Yang discloses a superpixel region binary descriptor (SRBD) to construct a multilevel semantic fusion feature vector for robust semantic template-matching. SRBD uses a kernel-distance-based simple linear iterative clustering method to extract the stable superpixels from the template image. Then, based on the average intensity difference between each superpixel region and its neighbors, the dominant gradient orientation of each superpixel can be obtained, and the semantic features of each superpixel can be described as the dominant orientation difference vector, which is coded as the rotation-invariant SRBD.
However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, claim limitations of image preprocessing steps, data recording steps, and back-end processing steps recited in claim 4. 
Claims 5-7, and 9-10 are dependent upon claim 4. These claims are allowable for at least the same reasons given for independent claims 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/Primary Examiner, Art Unit 2664